‘Page 1 of 4 PagelD #: 1

 

 

 

    
  

 

Case 2:21-cv-00337 Document 1_Eil .
FILED “4
UN 1 4 mat f
Nraryr Grabs —_— hui Acbians 2: Al-cv-
Plies, Compoin’s ROSH
NS. / |

Nore \. dmes uger odonken dee Yyper h\ LOWGe

(1) This is @rlockan Gubborized hy HA USC Sechion
IVS +o tedvess the deer irassrvann Lancer Color of Stebe lax
CY Gi Wess Sucued toy he Conski avon ok Me Urarlech Stoker,
The Coch Nes \weirdhicior Under QF USC 1332) (9
DHUSE TRE] USC Keron [SL Cal BUZIB) PlarinbhAF Secles
Ge Covers ry Pela PET Svan A> Ob USE Secnon IIOl
Cw d Jo2d2. Plaids Chagnas Yo. wm rch reel are
Ovhorizeh Loy, OUSC. RBI GIVI AAIM end Qule
US of Dur ¥ edacal Rules oF Gani Procedure,

The Unde h Shades Sateen Disteich of Chacleston WU
IS UShece Moo MOP is Lile Corapleind of Femporary Celeose
KArakion Clam 15 chart Civelitvans of Confinement andl
Need nob le Pursexd ia he&loeos Corpus AZ® USC 134) 8)
€\ienb¢ ole Pleved Alf ae (ny house ot Miocc Nd live bmcilrty

Plein 4k HES esl ies LLavonclabe (such for Femporaty felecse
ok (cSt in Stupeemne Comet of \Ale ol Uli inves Case Hof Applet
te A0-Quzy yr 1-949, As Death \nas bed Waking
Adon L months Yay a FeSpornse ox JppealdeO0-Ong
Painbl wot ibe +o Gske this Pororabk Cour} to intoree
Case 2:21-cv-00337 Document1 Filed 06/14/21 Page 2 of 4 PagelD # 2

Conley + STAC cel WADE CAMS onexey, oes VY ow :
ave PEO |
S\n ov ken ort 5 ante 5 Ancavcerctvan ~ ARM Por, ceeSe CaSeS

Can Vane niet £. \oe Yor gagniv iwameditwor; uanleys jOXNs ee Cade, .
TArdscsar. Pease Uy, Fas 204,59 Civ. D004)

‘ VW .
y ! \WelSown AY Mucghu UW UA Qn Tey \) ; Coralns, wm Vd, i)
|? oar a NG
Meaclin Kad 319 Falla 1a eu ar \ LS Yedlodaon,

ice LL . Ltt.
OB ce Yo 534,4IGUDC Ov 3005), Brenan \V Gannivalsin W3| Por e7|

    

Aso Peis 1s Auecenth dre a A Probebion in Nout Carolina
sn aas Bled 6 [983 Claivn inde Dishich of Grenville Sodh
Leiner CeSe°S.J0-(U-OOMEDEE. LAS Disko Cac.
Suds Couroltan CS Mie Kanoredae Cour bo Yeiese NS
Uk oe Wwicqunic Onewae hue to Oyaskibudktancl Krelaks o¥
Meal -expoodvbae » so P| qr<aQ7is Placed th Macc
Yo Sune Nak Wondec Trarke Ayko Qn Sy Stem
PrcyrwQe led Ocialancd bis Sex oll \nlpews Veil i
Mean ~ Alss See Case’ eecish V Ret al’Soty, F297, 23(5 ic Ad)
Woeins Using 319,163, 25,4004) Yours VAickals, Wz Ulu,
CUt*ci-d005) Broan V law 131, 163,167,(De cre 1997) Adan, 405, Llp aos
Nea incbr MAN Sa ; 5S] 230 (tie (§7)) To Phare QP
nouee -Leksa Angi’ Neue hho \ran j (PErsOh Tn CU sed a3
tb Serurr Hk I NAO Vue 2 Xoa\ Qed Mor ramet 0 t Disindl
GS Plano 18 Mecd Por inrrabion of SySber GS deyil
Coll Commissonec of west Vic wien Dlav'nbyd® kamniby vor! dal |
ragh PlainbiMP 16 nab in ble Jul tema Js PleaXQC is wndlee Srnec iBrrnabions

 
Case 2:21-cv-00337 Document1 Filed 06/14/21 Page 3 of 4 PagelD #: 3

Veoss a i or sie? Picard Be wea SPeA GV, RSs
Ah hat Coucds one Avdseren granting Proce
empomny Keleese G3 bo ending Case dope: VA DO-OU
ok Web \l, egpnic. UPKOrne Couch : Appee. May

dS pk. “Aug iS crvbibhhe do bhe Es sl Protection Clause oP
va Br cmeclnoi. Udiele 2 )Eve yore basi dueties bo the
Coen ku hy Lael. Glone the Free and bull etre laperent of bed
Persormlity is posshle (Q)En the erercise of [.,5 richly and
Ae a any WEY one Sheb he mh ct only ba Such lj ralatians
OS ove debermired by law Solely for the purpse of Secririn
Nuc sons ancl respeat for bh Tights ans ‘reedans ot
Others end of met wr +h usb rey GicemendS gf poare, l, dij pudebec
Order and Ire Geena Welfare jr & noern Sacie
(A tick 295 be: yar eis ds (dob 9 Stinderd rt hw ry ad tgucke
Po Lhe hells gn well- hei tiny oP hinge? shel oD big ain lu pana
hood a Clart, Ley L, binge bid iredycal Gre Ghd nrc SSe ary " roestl Seis,
an raght des Secus ty jn the CUcnt of thenpl frees Sickness

\Loak, teh evry

DL ews seed ths farespin ) en eek herby Verity Med de wablers
ot Gc o therein! hone treat erp Las ta Iyclobers We acl oh Pst jack
ang IyehieP and bo those, D leleve Wren +o oe nN FL coh
bento: (eral hey of ac Wed Ane Rocesai 6 1S bru Gnd Crack

Siesollone:
Case 2:21-cv-00337 Document1 Filed 06/14/21 Page 4 of 4 PagelD #: 4

SAM Aa

40h GS wean ae" Sef
oone’ Laon’ aera [aon 2th ote BANK aoe

4. men 4? ASO O4nae yo’,

 

GaIsk ars MY Ay
bt HP Stepenn aU \af
CLESL SS94 OR) Muy
